PER CURIAM
Mother appeals a judgment finding child to be within the jurisdiction of the juvenile court. ORS 419B.100. At the time that the dependency petition was filed, child was a resident of Mexico. The state concedes that ORS 419B.100 “does not appear to permit a juvenile court to take jurisdiction over a child living in another country * * We agree and accept the state’s concession. Cf. State ex rel Juv. Dept. v. Kennedy, 66 Or App 89, 94, 672 P2d 1233 (1983) (concluding, under former version of juvenile code, that “personal jurisdiction over a child in a dependency proceeding is proper when the child is a resident or a non-resident who is taken into custody within the state” (footnote omitted)).
Reversed.